Citation Nr: 1724335	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  08-39 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee.
 
2.  Entitlement to an increased disability rating for degenerative joint disease of the right knee, rated 10 percent disabling prior to April 14, 2016, and rated 30 percent disabling thereafter.

3.  Entitlement to a separate disability rating for instability of the left knee prior to April 14, 2016, and a disability rating in excess of 10 percent thereafter.  

4.  Entitlement to a separate disability rating for instability of the right knee prior to April 14, 2016, and a disability rating in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to March 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran had initially requested a hearing before a Veterans Law Judge.  However, the Veteran withdrew his request in June 2010. 

In March 2012, the Board denied ratings in excess of 10 percent for knee disabilities of the left and right knees and denied service connection for a low back disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to a May 2013 Joint Motion for Remand (JMR), the Court vacated the Board's March 2012 decision with regard to the Board's denial of increased ratings and remanded the claim for action consistent with the terms of the JMR.  The Court dismissed the appeal as to the issue of service connection for a low back disorder.  In March 2014, the Board denied ratings in excess of 10 percent for knee disabilities of the left and right knees and granted a 10 percent rating from January 2011, for left knee symptomatic removal of semilunar cartilage.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to a October 2014 JMR, the Court vacated the Board's March 2014 decision with regard to the Board's denial of increased ratings and remanded the claim for action consistent with the terms of the JMR.  

The Board remanded this claim for additional development in March 2015.  In March 2017, the RO granted service connection for instability of the right and left knees, awarding a 10 percent rating for each knee under the diagnostic code that rates instability of the knee.  Shortly thereafter, still in March 2017, the Veteran submitted a Notice of Disagreement with the evaluations and effective dates assigned for the March 2017 grant of separate ratings for instability.  The Board deems the ratings assigned for right and left knee instability as part and parcel of the instant increased rating claims for degenerative joint disease of the right and left knees evaluated under DC 5003, and appealed to the Board.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98 (separate ratings may be awarded for instability and painful limitation of motion).  Hence, the issues on appeal are characterized as above.  The March 2017 Notice of Disagreement will not be construed as the start of a new appeal because the Board will be considering whether separate ratings are warranted for instability of right and left knees for the duration of the appeal period for the initial issues appealed, to include consideration of whether ratings higher than 10 percent are warranted for instability of the bilateral knees from April 14, 2016.  

Also in March 2017, the RO increased the rating for the degenerative joint disease of the right knee to 30 percent, effective April 14, 2016.  Because the RO did not assign the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain an additional VA examination for the Veteran's knees.  VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet.App. 158 (2016).  A VA examination for the knees was conducted in April 2016.  The examiner provided range of motion measurements for bilateral knee flexion and extension without commenting on pain for passive, active, weight-bearing, or nonweight-bearing motion.  It was noted that the Veteran had knee pain with weight bearing.  However, this does not meet the criteria noted in Correia.  On remand, a new examination must provide the necessary findings or explain why these findings are not necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate examination to determine the severity of service-connected bilateral knee disorders.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must attempt to obtain the same measurements in the opposite limb.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




